Citation Nr: 0213717	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-11 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acne disorder.  

(The issues of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) and emphysema and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
will be the subject of a later decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that the veteran also disagreed with the 
denial of service connection for hypoxia, which was 
adjudicated in the November 2001 rating decision.  However, 
in his February 2002 substantive appeal, the veteran 
specifically listed the issues he wished to appeal, which did 
not include hypoxia.  See 38 C.F.R. § 20.202 (2001).  
Accordingly, the notice of disagreement as to that issue is 
considered withdrawn.  See 38 C.F.R. § 20.204.  The issue is 
therefore not in appellate status.   

The Board is undertaking additional development on the issues 
of entitlement to service connection for COPD and emphysema 
and entitlement to TDIU pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. at 3,105 (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The competent evidence of record does not show chronic 
acne disorder in service or current chronic acne disorder 
related to active service.  
CONCLUSION OF LAW

An acne disorder was not incurred or aggravated during active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
November 2001 rating decision and January 2002 statement of 
the case, the RO provided the veteran with the applicable law 
and regulations and generally gave notice as to the evidence 
needed to substantiate his claim.  In addition, by letter 
dated in October 2001, the RO explained the requirements for 
service connection, indicated that it needed additional 
information to decide the claim, and specified that it would 
obtain evidence for him if he so authorized and identified 
the name and address of the physician or facility and the 
approximate dates of treatment.  The Board is therefore 
satisfied that all required notice has been afforded the 
veteran.  

With respect to the duty to assist as it relates to the 
instant claim, the claims folder contains the veteran's 
service medical records and private medical records submitted 
by the veteran.  There is no indication of VA treatment for 
the acne disorder.  The veteran has not authorized the 
release of any private medical records.  In fact, in response 
to the RO's October 2001 letter, he indicated that he 
primarily had self-treated his skin disorder.  He could not 
recall the names or addresses of the physicians from whom he 
had sought professional treatment.  He asked that the claim 
be decided based on the evidence of record.  In addition, the 
Board finds no basis for securing a medical examination or 
opinion, as the evidence of record is sufficient for purposes 
of deciding this claim.  Thus, the Board finds no reasonable 
basis for providing the veteran further assistance with the 
development of his claim.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  Direct service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Reviewing the record in this case, the Board finds that the 
preponderance of the evidence is against service connection 
for an acne disorder. Id.  The veteran alleges onset of 
chronic acne disorder in service.  Service medical records 
dated in February 1970 indicated that he complained of face 
skin trouble.  Examination revealed mild facial acne.  
Otherwise, there is no evidence of acne disorder in service.  
Moreover, the March 1970 report of medical examination at 
separation noted no skin disorder present.  The accompanying 
report of medical history was negative for report of chronic 
skin disorder.  Therefore, the record does not support a 
finding of chronic acne disorder in service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-95.  

In addition, although an acne disorder was seen in service, 
there is insufficient evidence of continuous symptoms 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
496-97.  Only an August 2001 record from L. Manocha, M.D., 
dated in August 2001 shows a diagnosis of and treatment for 
facial acne.  Medical records from M. Weinstein, M.D., dated 
in January 1989 showed one instance of treatment for cystic 
lesion on the chin.  There was no diagnosis of acne disorder 
at that time.   

The Board acknowledges that the veteran alleges self-
treatment for the acne disorder for many years.  Assuming, 
without deciding, that such allegation is sufficient to 
establish continuity of symptomatology, the Board still finds 
that there is no competent evidence that relates the current 
disorder to the mild facial acne noted in service.  The 
veteran's opinion on the issue, offered without the benefit 
of medical education or training, is not competent evidence 
required for purposes of establishing service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although Dr. Manocha's August 2001 note indicates that the 
facial acne diagnosed at that time was probably partly 
related to history of acne vulgaris for over 30 years, there 
is no suggestion that this opinion is based on review of 
pertinent service and other medical records or, in fact, 
anything other than the history provided by the veteran at 
that time.  A medical opinion that relies on history as 
related by the veteran is no more probative than the facts 
alleged by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

In summary, the Board finds that, absent evidence of chronic 
disorder in service, or continuous symptoms of the disorder 
thereafter with competent evidence that relates the disorder 
to service, service connection is not warranted.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for an acne disorder.  


ORDER

Service connection for an acne disorder is denied.  



		
	V. L. Jordan	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

